 


114 HR 1416 IH: Cancer Patient Protection Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1416 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mrs. Ellmers of North Carolina (for herself and Mr. Israel) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Ways and Means and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prevent application of sequestration to payment for certain physician-administered drugs under part B of the Medicare program in fiscal years 2016 and 2017, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cancer Patient Protection Act of 2015. 2.Preventing application of sequestration to payment for physician-administered drugs under part B of the Medicare program in fiscal years 2016 and 2017 (a)In generalNotwithstanding any other provision of law, any Presidential order issued after the date of the enactment of this Act under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) for fiscal year 2016 or for fiscal year 2017 shall provide that no reduction is made with respect to payments for drugs and biologicals under section 1847A of the Social Security Act (42 U.S.C. 1395w–4) to the extent that such payments are made based on the average sales price for such drugs and biologicals. 
(b)ConstructionNothing in this section (other than subsection (d)) shall be construed as affecting any other payments under title XVIII of the Social Security Act or any other Act (other than under this section) or as requiring or authorizing the reduction of other payments, under such title or otherwise, by virtue of the application of this section. (c)GAO study of shift in location of cancer careThe Comptroller General of the United States shall conduct a study that examines the shift of cancer care from physician-run community cancer clinics to hospitals and the consequences of this shift to costs to the Federal Government and to Medicare beneficiaries for cancer care under the Medicare program. Not later than February 1, 2017, the Comptroller General shall submit a report to Congress on the results of such study. 
(d)Imposition of budget neutralityIf a Presidential order described in subsection (a) is issued with respect to fiscal year 2016 and is also issued with respect to fiscal year 2024 (or with respect to fiscal year 2017 and also issued with respect to fiscal year 2025), the amount of the aggregate payment reduction required under such an order with respect to fiscal year 2024 (or fiscal year 2025, respectfully) shall be increased by an amount equivalent to the amount of the payment increase resulting from the application of subsection (a) in fiscal year 2016 (or fiscal year 2017, respectively).   